NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARTA S. MARTINEZ,
Petitioner, -
V.
0FFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3072 ..
Petition for review of the Merit Systems Protecti0n
Board in case no. DA0831100546-I-1.
ON MOTION
Before PROST, MAYER, AND GAJARSA, Circuit Judges.
PER CURIAM.
ORDER
1\/latta S. Martinez moves for reconsideration of the
c0urt's order dismissing this petition as untimely
Upon consideration thereof

MART1NEz v. 0PM 2
IT Is 0RDERED THAT:
The motion is denied.
FOR THE CoURT
0CT 2 5  lsi Jan I-Iorba1y
Date J an H0rba1y
C1erk
cc: Edward P. Fahey, Jr., Esq. F"_E'D
D0ug1aS G. Ed@1S@h1¢1